Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K et al. (hereinafter K)(USPAP. 20190308630).
Regarding claim1 and similar claims 9 and 10, K discloses an open circuit voltage measuring method in an open circuit voltage measuring device that measures an open circuit voltage of a secondary battery, the method comprising:
 (a) detecting connection between the secondary battery (battery 608 at Par. 110 or battery 199 at Pars. 81-88) and a charger (charger module 270 at Par. 81) ; 
(b) determining whether or not a state of the secondary battery is stabilized in a case of detecting the connection (Par. 86: The predetermined period is calibrated such that the battery 199 reaches steady state when the predetermined period has passed after the last vehicle shutdown) ; 
(c) measuring a first open circuit voltage that is an open circuit voltage before charging of the secondary battery in a case of determining that a state of the secondary battery is stabilized ("steady state" equates "stabilized". Pars. 39, 83, 86) ;  
(d) instructing the charger to start charging of the secondary battery (Pars. 80-88); 
(e) detecting end of charging of the secondary battery (Pars. 39, 83);
 (f) determining whether or not a state of the secondary battery is stabilized in a case of detecting end of charging of the secondary battery (Pars. 39, 83, 86); 
(g) measuring a second open circuit voltage that is an open circuit voltage after charging of the secondary battery in a case of determining that a state of the secondary battery is stabilized (Pars. 39, 83, 86); and (h) notifying a user of end of charging of the secondary battery (Pars. 86 and 87).
	
Regarding claim 2, K discloses predicting a first time at which the measurement of the second open circuit voltage shown in (g) ends based on remaining capacity of the secondary battery in a case of detecting connection between the charger and the secondary battery (Pars. 81-86); acquiring a use history of the user for the secondary battery (history table, log in Par. 90; look up tables such as table in Pars. 22and 84); predicting a second time at which the user starts using the secondary battery after detecting connection to the charger based on the use history (Pars. 39, 83, 86); and executing the processing of (b), (c), (f), (g), and (h) in a case where the first time is earlier than the second time (Pars. 81-88, 105).

Regarding claim 3, K discloses wherein the first open circuit voltage and the second open circuit voltage are used for learning a predetermined machine learning model, and the processing of (b), (c), (f), (g), and (h) is executed until learning of the machine learning model ends (Pars. 105-108, 116).
Regarding claim 4, K discloses outputting the first open circuit voltage and the second open circuit voltage (Par. 85).
Regarding claim 5, K discloses wherein a state of the secondary battery is determined to be stabilized in a case where a first predetermined period of time has elapsed since end of discharging of the secondary battery is detected in (b), and a state of the secondary battery is determined to be stabilized in a case where a second predetermined period of time has elapsed since end of charging of the secondary battery is detected in (f) (Pars. 83, 86, 105, 110).
Regarding claim 6, K discloses wherein a state of the secondary battery is determined to be stabilized in a case where a voltage change of the secondary battery is equal or less than a voltage threshold (Pars. 86 and 90).
Regarding claim 7, K discloses wherein the charger starts supplying power to the secondary battery in case where the instruction to start charging is performed in (d) (Pars. 80-88).
Regarding claim 8, K discloses wherein the secondary battery is mounted on an electric vehicle (Pars. 3 and 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        June 3, 2022